Name: Commission Regulation (EEC) No 3280/90 of 13 November 1990 re-establishing the levying of customs duties applicable to products falling within CN code 3503 00 10 originating in Pakistan, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  food technology;  tariff policy
 Date Published: nan

 15. 11 . 90 Official Journal of the European Communities No L 315/ 19 COMMISSION REGULATION (EEC) No 3280/90 of 13 November 1990 re-establishing the levying of customs duties applicable to products falling within CN code 3503 00 10 originating in Pakistan, to which die preferential arrangements of Council Regulation (EEC) No 3896/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 321 1 /90 (*), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo ­ ries concerned may at any time be re-established as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of the products falling within CN code 3503 00 10 originating in Pakistan, the individual ceiling amounts to ECU 700 000 ; whereas that ceiling was reached on 20 June 1990, by charges of imports into the Community of the products in question originating in Pakistan ; whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 18 November 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in Pakistan : Order No CN code Description 10.0430 3503 00 10 Gelatin and derivatives thereof Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 . 0 OJ No L 308 , 8 . 11 . 1990, p. 1 .